Andrews, P. J.
This is an appeal by the defendant from a judgment rendered ETovember 7, 1900, in the Municipal Court, in favor of the plaintiff, for the sum of $228.22, being for rent of the premises 137 to 139 East Fifty-seventh street, for the month of June, 1900.
The defendant had a three years’ lease of the said premises, which contained a provision that the lessor might, on May 1, 1899, or at any time thereafter, terminate the lease by mailing a notice to that effect to the tenant at said premises, sixty days before the date on which the lessor should elect to terminate said lease, the lessor covenanting that in case he availed himself of this privilege, to pay the tenant a sum equal to three months’ rent at the rate specified in the lease, that is to say, $625.
A notice to terminate the lease on May first was given, and it was arranged that the defendant was to.vacate the premises on June 1, 1900.
On June 2, 1900, the defendant requested payment of said sum of $625, but received no answer to such request, which was made by letter. He did not vacate the premises until June fourth.
Upon the trial the landlord denied that he had given such notice, or had authorized it to be given. However this may be the defendant became liable for the rent due June first, because he did not vacate the premises until June fourth.
The judgment should be affirmed, with costs.
O’Gorman and Blanchard, JJ., concur.
Judgment affirmed, with costs.